ON MOTION
ORDER
Outside the Box Innovations, LLC moves without opposition to dismiss its appeal, 2009-1558. Travel Caddy, Inc. moves without opposition for an extension of time, until March 24, 2011, to file its reply brief in 2009-1171.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to dismiss 2009-1558 is granted. Each side shall bear its own costs in 2009-1558.
*334(2) The revised official caption for 2009-1171 is reflected above.
(3) Travel Caddy’s motion for an extension of time is granted.